 

US D\STR[U COUNQ\§_§_§F§_Q cr-OOOQS-TWD Document 1 Filed 03/13/19 Page 1 of 3

 

 

 

 

 

 

 

 

MAR l 320\9
_ IN THE UNITED S'I`ATES DISTRICT COURT
AT__-EE;OCK f OR THE NORTHERN DISTRICT OF NEW YORK
lth M. Domurad, C!erk - 5¥'3‘“5€ __
Uiuln.u S'I`ATES OF AMERICA ) Criminal No. 6 /'/7_ (’,€, jj ( 771/50
)
v. ) Information
)
JAMES BECKER, ) Violations: 26 U.S.C. § 7203
) [Failure to File Income Tax
Defendant. ) Returns]
)
) 4 Counts
)
) County of Offense: Oneida

THE UNITED STATES ATTORNEY CHARGES:

COUNT 1
[Failure to File an Income Tax Return]

During the calendar year 2012, JAMES BECKER, Whose residence and principal place
of business were located in Oneida County, in the Northem District of New York, had and received
gross income exceeding $9,750. By reason of such gross income, he was required by law, on or
before April 15, 2013, to make an income tax return to any proper officer of the Internal Revenue
Service, stating specifically the items of his gross income and any deductions and credits to which
he was entitled. Well knowing and believing all of the foregoing, he did Williillly fail, on or about
April 15, 2013, in the Northern District of New York and elsewhere, to make an income tax return,
in violation of Title 26, United States Code, Section 7203.

COUNT 2
[Failure to File an Income Tax Return]

During the calendar year 2013, JAMES BECKER, whose residence and principal place
of business were located in Oneida County, in the Northern District of New York, had and received

gross income exceeding $10,000. By reason of such gross income, he was required by law, on or

Case 5:19-cr-00098-TWD Document 1 Filed 03/13/19 Page 2 of 3

before April 15, 2014, to make an income tax return to any proper officer of the Internal Revenue
Service, stating specifically the items of his gross income and any deductions and credits to which
he Was entitled. Wcll knowing and believing all of the foregoing, he did willfully fail, on or about
April 15, 2014, in the Northem District of New York and elsewhere, to make an income tax return,
in violation of Title 26, United States Code, Section 7203.

COUNT 3
[Failure to File an Income Tax Return]

During the calendar year 2014, JAMES BECKER, whose residence and principal place
of business were located in Oneida County, in the Northem District of New York, had and received
gross income exceeding $10,150. By reason of such gross income, he was required by law, on or
before April 15, 2015, to make an income tax return to any proper officer of the Intemal Revenue
Service, stating specifically the items of his gross income and any deductions and credits to which
he was entitled. Well knowing and believing all of the foregoing, he did willfully fail, on or about
April 15, 2015 , in the Northem District of New York and elsewhere, to make an income tax return,
in violation of Title 26, United States Code, Section 7203.

COUNT 4
[Failure to File an Income Tax Return]

During the calendar year 2015, JAMES BECKER, Whose residence and principal place
of business Were located in Oneida County, in the Northem District of New York, had and received
gross income exceeding $10,300. By reason of such gross income, he Was required by law, on or
before April 15, 2016, to make an income tax return to any proper officer of the Internal Revenue
Service, stating specifically the items of his gross income and any deductions and credits to which

he was entitled. Well knowing and believing all of the foregoing, he did willfully fail, on or about

Case 5:19-cr-00098-TWD Document 1 Filed 03/13/19 Page 3 of 3

April 15, 2016, in the Northern District of New York and elsewhere, to make an income tax return,

in violation of Title 26, United States Code, Section 7203.

Dated: March 12, 2019

By:

GRANT C. JAQUITH
United States Attorney

 

 

KATHERINE A. KING
Assistant United States Attorney
Bar Roll No. 700150

